DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation-in-part application filed on 10/14/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coker et al. (US 4,651,890).
	Regarding claim 1, Coker et al. discloses a beverage can sanitizing wipe (Fig.2), comprising: 
an airtight sealed polymer packaging (Fig.3:30);
a three-dimensional formed polymer fabric wipe (Fig.2:20) having an inner face and an outer face (col.3, lines 5-10), said polymer fabric wipe contained within said airtight sealed polymer packaging (Fig.2:30); and
a sanitizing fluid (col.1, lines 38-41) impregnated onto at least an inner face of said polymer fabric wipe.
Regarding claim 2, Coker et al. discloses that the sanitizing fluid is alcohol or hydrogen peroxide (col.1, lines 37-41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coker et al. (US 4,651,890) as applied to claim 2, and further in view of Annis et al. (US 2005/0245151 A1).
	Regarding claims 3-5, Coker et al. appears silent to disclose the use polyester. 
	Annis et al. teaches a nonwoven wipe [0022] that includes synthetic polyesters [0021] that is capable of being brushed [0025] in order to increase the release of chemicals impregnated within the wipe [0001]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Annis et al. nonwoven and synthetic polyesters in Coker et al. wipe in order to increase the release of chemicals impregnated within the wipe.
	Regarding claim 6, Coker et al. discloses a wipe has a central dome (Fig.4:22) with a peripheral ring that abuts a double pleat with a lower rolled edge and an upper rolled edge.
	Regarding claim 7, Coker et al. discloses that the wipe has six contiguous inner face contact surfaces (Fig.4:21 and 22) for wiping a conventional beverage can.
	Regarding claims 8, Coker et al. discloses that the airtight sealed polymer packaging (col.3, lines 4-27) has a resealable closure affixed at an end of said packaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798